Waterman, J. Appellee, at about that date, after some previous negotiations, received from appellant the following letters: “ Chicago, January 25, 1888. H. H. Duerselen, Indianapolis, Ind. Dear Sir: How would you like to take the store and conduct it in your name from the 1st of May? If you think favorably of taking charge, let me know. Yours respectfully, A. S. Truman, 3640 State St.” “Chicago, January 25, 1888. H. H. Duerselen, Esq., Indianapolis, Ind. Dear Sir: The terms on which I will give you possession of the store shall be as an equal partner. I will give you choice of location. I want to take the store and push it to make money. Advertisement is the word of the day. Tours respectfully, A. S. Tbhmatt, 3640 State St.” Appellant was at this time the owner of a drug store in Chicago. Appellee testifies that he wrote accepting the proposition; that Mr. Truman’s stock and fixtures were put into the business. Their value after being moved was between $1,500 and $1,600. The drugs were worth over $1,000. After the refitting, painting, etc., of the new store, the stock and fixtures were worth about $2,500; that he never contributed a cent in money to the business, and has never paid a bill of the firm except out of the proceeds of the business, and has never been asked to. That the value of the stock and fixtures when he quit was $2,500. Appellee stated a number of times that he was working on a share in the profits. Appellant testifies that the agreement was that appellee was to have one-half of the profits for his services; that he was to have no interest, only a working interest, and appellee does not deny that this was the agreement. It appears that from time to time appellee took small amounts of money from the business. After remaining together some time, the parties being unable longer to agree, separated, and appellee filed a bill for an accounting by appellant as a partner. The decroe finds that the net value of the assets of the firm June 18, 1888, was $2,432, and that one half this, or $1,266, belongs to appellee, and directs appellant to pay him this sum. Appellee claimed that he was the owner of one-half of the stock and fixtures, of the value, when he left, of $2,500. It did not appear that appellant had ever drawn anything from the business; he testified that he had not. It does not appear that there ever were any profits; none seem to have been made; the value of the property of the firm was no greater when it dissolved than wheu it began, and no greater than the amount of capital contributed to the firm by appellant. Appellee has proceeded, and the decree in this case is upon the theory that he, at once, upon the formation of the partnership, became the owner of one-half of the property of the firm, amounting in value to $2,500, although he had contributed not one penny toward the purchase or acquisition of such property. Such was not the agreement. The letters, taken in connection with the other evidence, do not establish such a partnership. Appellee was to be an equal partner in the profits. The agreement was for no definite time, and consequently might have been terminated by either party at any moment. It is clearly not the case that had appellee, at the expiration of a week, concluded to no longer continue in business, or died at the end of seven days, either he or his estate could have maintained a claim to one-half of all the property of the firm, all of which had been contributed by the other partner. Taking all the circumstances into consideration, the clear preponderance of the evidence is in favor of the testimony of Truman and Mrs. Wofinden, that the parties were merely to share the profits equally, and if the store proved a success then an agreement would be drawn up. The allegation in the bill, filed by appellee, comes far short of positive charge of such a contribution of the stock to the firm as made appellee at once an owner of one-half thereof. The rules of pleading require that claims, to be maintained, be clearly stated. The statement of the bill is that “in consideration of the undertaking of complainant to devote his time and skill in and about the conduct of said business, the said defendant undertook and promised and agreed, and did then and there place in the care, custody and control of your orator a certain stock of goods in said city, and as the capital stock of said partnership business, which then and there became and was the partnership property of said complainant and defendant,” all of which may be true, and yet the complainant not have become at once equitably an owner of one-half the stock put in said business. The' bill charges that the losses and profits were to be equally share], that upon a dissolution the assets were to be distributed according to the several rights of the partners, but nowhere alleges that at any time the complainant became equitably an owner of one-half the assets of said firm. Bor does appellee testify that when the stock and fixtures were put into the firm by appellant, lie, appellee, - became at once the equitable owner of one-half thereof. Both parties seem to have given their time and attention to the business; the credit of the firm was obtained upon the strength of the connection of appellant therewith; the entire capital was advanced by appellant under, as clearly appears, an agreement that appellee was to have for his services one-half the profits. Bo profits were made. The breaking up of the firm and separation of the partners seem to have been by act and consent of each. Complainant has made no case for relief in a court of equity. The decree of the court below is reversed and cause remanded with directions to dismiss the bill. Reversed with directions.